                                               IN THE DISTRICT COURT OF GUAM
                                                     TERRITORY OF GUAM
                                                    BANKRUPTCY MINUTES
                                                          GENERAL


CASE NO.: 1:19-bk-00010                                                       DATE: May 03, 2019
IN RE: Archdiocese of Agana, a Corporation sole

HON. FRANCES M. TYDINGCO-GATEWOOD, Chief Judge, Presiding
Law Clerk: Karen Quitlong                                                   Court Reporter: Veronica Flores
Courtroom Deputy: Carmen B. Santos                                          Hearing Times: 8:55 - 9:51
CSO: P. Tydingco

APPEARANCES:

Trustee:
Curtis Ching (vtc)

Attorneys for Debtor:                                     Counsel for &UHGLWRUV:
Ford Elsaesser                                            Mark Cowan, Iain McDonald (tc), Matthew Olson (tc) for Bank of Guam
John Terlaje                                              Richard Johnson, Johnathan Bolton (tc) for First Hawaiian Bank
Bruce Anderson                                            Zach Damian, Seth Buckley (tc) for Bank of Hawaii
Keith Talbot (tc)                                         William Gavras, Robert Kugler and Paul Richler (tc) for Creditor Committee
                                                          Delia Lujan-Wolff and David Lujan for Plaintiffs in civil actions
                                                          Kevin Fowler for Plaintiffs in civil actions
                                                          Duncan McCully for Sisters of Mercy



PROCEEDINGS: HEARING ON MOTIONS
     Third Stipulation and Order Between Debtor and First Hawaiian Bank Authorizing Debtor’s Use of Cash Collateral and
     Granting Adequate Protection Pursuant to 11 USC §§ 361 and 363 (ECF No. 114) - Moot
     Motion to Use Cash Collateral, Granting Adequate Protection and Setting Final Hearing (First Hawaiian Bank) (ECF No. 22) - Granted
     Motion to Use Cash Collateral, Granting Adequate Protection and Setting Final Hearing (Bank of Hawaii) (ECF No. 21);
     and Amended Stipulation (ECF No. 171) - Granted
     Stipulation for Use of Cash Collateral (Bank of Guam) (ECF No. 25); and Amended Stipulation (ECF No. 172) - Granted
     Application to Employ the Law Offices of Paul A. Richler as Special Insurance Counsel to the Official Committee of
     Unsecured Creditors (ECF No. 119) - Granted
     Application to Employ Chief Appraisals as Appraiser for Debtor (ECF No. 126) - Debtor to file amended application for court's review
     and approval.
     Motion for Authorization to Sell Real Property (Accion Hotel Property) (ECF No. 127) - continued to May 31, 2019, at 8:30 a.m.
     Movant shall submit the proposed orders to the court by email, if movant has not done so.




NOTES:




                             Case 19-00010 Document 175 Filed 05/03/19 Page 1 of 1
